Citation Nr: 0814406	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  06-07 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in San Diego, 
California


THE ISSUE

Eligibility to enroll for Department of Veterans Affairs 
health care benefits based on the veteran's November 2005 
application.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the San Diego, California, 
Department of Veterans Affairs (VA) Medical Center (MC).  

In April 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's application for enrollment in the VA health 
care system was received in November 2005, and the veteran 
was assigned to Priority Group 8 at that time.

2.  At this time, the veteran does not have a service-
connected disability or special eligibility attributes that 
qualify him for an improved group enrollment.  He has filed a 
claim for service connection for hearing loss.


CONCLUSION OF LAW

The criteria for enrollment in and access to VA medical care 
benefits have not been met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate the claim 
for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).  The VCAA is not applicable 
to cases in which the law, and not the factual evidence, is 
dispositive.  See Manning v. Principi, 16 Vet. App. 534, 542-
43 (2002).  As this case concerns a legal determination of 
eligibility to VA medical care under VA regulations, the 
provisions of the VCAA are not applicable.

The veteran contends that he should be able to receive VA 
health care because his current hearing loss is attributable 
to service.  At the April 2008 hearing before the 
undersigned, the veteran testified that he served from 
November 1942 to January 1946, during which time he was 
exposed to loud noises.  He stated that the hearing 
protection used back then was not very good.  The veteran 
stated he felt his hearing loss was attributable to service, 
which was why he filed for VA health care in November 2005.  
He admitted he had not filed a formal claim for service 
connection for hearing loss at the time he filed his 
application for enrollment.  

Generally, a veteran must be enrolled in the VA healthcare 
system as a condition for receiving medical benefits.  See 38 
C.F.R. § 17.36(a) (2007).  Veterans may apply to be enrolled 
in the VA health care system at any time; however, a veteran 
who wishes to be enrolled must apply by submitting a 
completed VA application for health benefits to a VA medical 
facility.  Id. at (d).

Veterans are eligible for enrollment based on enumerated 
priorities, and veterans who do not have service-connected 
disabilities and are above a certain income threshold are 
assigned the lowest priority, which is Priority Group 8.  Id. 
at (b).  In January 2003, VA suspended new enrollment of 
veterans assigned to Priority Group 8 from the VA health care 
system if they were not enrolled on January 17, 2003.  Id. at 
(c)(2); see also 38 U.S.C.A. § 1705(a) (stating that, in 
managing medical services, VA shall design programs in a 
manner as to promote cost-effective delivery of health care 
services); 68 Fed. Reg. 2670-673 (Jan. 17, 2003) (regarding 
the Secretary's decision to restrict enrollment to veterans 
in Priority Group 8 not already enrolled as of January 17, 
2003 in light of VA's limited resources).

According to administrative documents on file, the veteran 
applied for health care benefits in November 2005.  VA 
assigned the veteran to Priority Group 8g because, at that 
time, he was not service connected for any disability, and 
because he had no other special eligibility attributes that 
might qualify him for an improved priority group.  The 
veteran contends that his assignment to Priority Group 8 was 
incorrect and that he should be assigned a different Priority 
Group because his hearing loss is service connected.  The 
veteran does not contest the fact that he has not been 
awarded service connection for hearing loss by VA.

At this time, the evidence does not show that the veteran is 
service connected for hearing loss.  Therefore, the veteran 
has not shown that he falls under a higher Priority Group.  
As the evidence currently stands, he has correctly been 
assigned to Priority Group 8, and he submitted his 
application for enrollment after January 17, 2003 (here, 
November 2005).  Therefore, he is ineligible for VA health 
care benefits.

The current decision does not prohibit VA from awarding 
service connection for hearing loss (or any disability) and 
allowing the veteran to re-file an application for enrollment 
in the VA health care system.




ORDER

Eligibility for enrollment in the VA health care system is 
denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


